Citation Nr: 1645958	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  11-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis, left hip.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis, right hip.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of L2 to S2 with spondylosis.

4.  Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected degenerative disc disease of L2-S2 with spondylosis.

5.  Entitlement to service connection for bilateral knee disability, claimed as secondary to service-connected disabilities.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis.

8.  Entitlement to service connection for bilateral ulnar neuropathy, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.A., and A.E.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims file is now with the Detroit, Michigan RO.

In August 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2013, the Board remanded the claims for further development.  

As noted in the October 2013 remand, the issues of entitlement to service connection for seizures, neurological disabilities and PTSD, to include as a result of VA treatment, pursuant to 38 U.S.C.A. § 1151, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims on appeal must again be remanded for further development. 

The Board remanded the claims in October 2013, in pertinent part, to obtain outstanding VA treatment records from the Ann Arbor VA Medical Center, Saginaw VA Medical Center and from the Battle Creek VA Medical Center.  A June 2015 VA supplemental statement of the case (SSOC) indicates that treatment records from the VA Medical Centers in Battle Creek, Saginaw and Ann Arbor were reviewed.  However, a review of the electronic documents associated with the Veterans Benefits Management System (VBMS) and Virtual VA, indicates that such records have not been associated with the claims file.  On remand, the AOJ should ensure that all pertinent VA records are obtained and associated with claims file.

The Board had also remanded the claims for further VA examinations.

With respect to the issues of increased ratings for service-connected bilateral hip and lumbar spine disabilities, the Board requested that the Veteran be provided with current VA examinations as he had reported that his service-connected disabilities had worsened since his last VA examinations in 2008.  The record reflects that the Veteran has not been provided with current examinations.  

Moreover, the Board notes that in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court of Appeals of Veterans Claims (CAVC) provided a precedential finding that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Veteran should be provided an opportunity to report for VA examinations to determine the current severity of the Veteran's service-connected bilateral hip and lumbar spine disabilities.

With respect to the Veteran's claim of entitlement to service connection for headaches, to include as secondary to degenerative disc disease of L2 to S2 with spondylosis, the Board finds that further VA opinion is warranted.  In the October 2013 remand, the Board noted that a September 2010 examiner did not provide an opinion on aggravation.  Also, the examiner did not comment on service treatment records which showed that the Veteran complained of headaches and that he sustained a head injury.  The Veteran was provided a VA examination in June 2014.  The examiner opined that the Veteran's chronic headaches are less likely as not caused by or aggravated by any service-connected disability.  However in providing a rationale, the examiner did not provide a discussion as to why the Veteran's headaches were not aggravated by a service-connected disability.  Moreover, the examiner did not provide an opinion as to whether the Veteran's headaches were caused by or related to active service.

With respect to the Veteran's claim for bilateral carpal tunnel syndrome, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis and service connection for bilateral ulnar neuropathy, claimed as secondary to service-connected degenerative disc disease of L2 to S2 with spondylosis, the Board finds that further VA opinions are also warranted.  The Board specifically requested that a VA examiner address a July 2007 VA treatment record in which a VA physician indicated that: "It is possible that the patient's history of degenerative joint disease may be a slight contributing factor in development of above processes."  Moreover, the Veteran reported that he was told that his neurological disabilities were related to his "service injuries."  The examiner was also requested to provide an opinion as to whether the Veteran's neurological disabilities are related to active service.  

A June 2014 examiner opined that the Veteran's bilateral carpal tunnel syndrome and ulnar neuropathy are less likely as not caused or aggravated by service-connected degenerative disc disease, bilateral hip arthritis or depression.  In providing a rationale, the examiner did not provide a discussion as to aggravation of either claimed disorder and did not address the July 2007 treatment record.  Also, the examiner did not provide an opinion as to whether bilateral ulnar neuropathy or bilateral carpal tunnel syndrome is related to active service.  

Lastly, with respect to the Veteran's claims for service connection for bilateral knee disability and service connection for a left shoulder disability, the Veteran claimed that these disabilities were caused or aggravated by his lumbar spine disability.  The Veteran also claimed that his service-connected bilateral hip disability contributed to an altered gait and may have had an impact on his bilateral knee disability.  A July 2008 VA examiner did not address aggravation.

A June 2014 VA examiner opined that that the Veteran's bilateral knee pain and left shoulder arthralgia is less likely as not caused or aggravated by a service-connected disability.  In providing rationales for both claimed disabilities, the examiner did not provide an explanation as to why there was no aggravation of either disorder by a service-connected disorder.   

Thus, further clarifying opinions is warranted for each of the Veteran's service-connection claims.   


A remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not "the Board itself errs in failing to ensure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all outstanding treatment records, including as referenced in the June 2015 supplementatl statement of the case, from the Ann Arbor VA Medical Center (Ann Arbor VA Healthcare System) to include any associated clinics and community based outpatient clinics.  Obtain all VA treatment records from the Saginaw VA Medical Center (Aleda E. Lutz VA Medical Center), to include any associated outpatient clinics and community based outpatient clinics.  Obtain updated VA treatment records from the Battle Creek VA Medical Center, to include any associated outpatient clinics and community based outpatient clinics, dated from June 2008 to the present.

2.  Schedule the Veteran for VA examinations to assess the current nature and severity of his service-connected left hip, right hip and lumbar spine disabilities. 

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Specifically in regard to the left hip and right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in either hip. 

Specifically in regard to the lumbar spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

3.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's headaches, to include as secondary to service-connected disabilities. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a headache disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability? 

(b) Is it at least as likely as not (50 percent probability or more) that headaches were caused by or related to active service.  In expressing the above opinion regarding direct service connection, the examiner should acknowledge the service treatment records which show that the Veteran complained of headaches, and that he had a head injury, during active service. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed. 

4.  Forward the Veteran's claims file to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's bilateral carpal tunnel syndrome and bilateral ulnar neuropathy, to include as secondary to service-connected disabilities. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

(a) For each disorder (bilateral ulnar neuropathy and bilateral carpal tunnel syndrome) is it at least as likely as not (50 percent or greater probability) that the disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?  In rendering the opinion, the examiner must reconcile his/her opinion with the July 23, 2007 opinion of a VA physician that "[i]t is possible that the patient's history of degenerative joint disease may be a slight contributing factor in development of [left ulnar mononeuropathy at the elbow and chronic bilateral median mononeuropathy at the wrist (carpal tunnel syndrome)]." 

(b) For each disorder, (bilateral ulnar neuropathy and bilateral carpal tunnel syndrome) is it at least as likely as not (50 percent probability or more) that it was caused by or related to active service.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed. 

5.  Forward the Veteran's claims file to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's left shoulder disability and bilateral knee disability, to include as secondary to service-connected disabilities. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a left shoulder disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability? 

(b) Is it at least as likely as not (50 percent or greater probability) that a bilateral knee disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed. 

6.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







